Citation Nr: 1416740	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-22 569	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claims for service connection for a back disorder, to include degenerative disc disease, arthritis, and scoliosis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a personality disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a neck injury.

4.  Entitlement to service connection for peripheral neuropathy of both upper extremities.  

5.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

6.  Entitlement to service connection for bilateral shoulder disabilities.  

7.  Entitlement to service connection for osteoarthritis and allied disorders.  

8.  Entitlement to service connection for ischemic heart disease. 

9.  Entitlement to service connection for colon cancer. 

10.  Entitlement to service connection for amyotrophic lateral sclerosis.  

11.  Entitlement to service connection for a sleep disorder.  

12.  Entitlement to a compensable evaluation for residuals of traumatic brain injury with post-concussive headaches.  

13.  Entitlement to a rating greater than 50 percent for post-traumatic stress disorder (PTSD). 

14.  Entitlement to effective date for service connection for PTSD prior to October 6, 2009.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had active service from December 1974 to January 1978 and from June 1979 to March 1981.  

The matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

During this appeal a September 2013 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to basic eligibility for Dependents' Educational Assistance (DEA).  


FINDINGS OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


